DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed 11/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 9892556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 
Response to Arguments
Applicant’s arguments, see remarks page, filed 09/22/2021, with respect to rejection of claims 24-38 and 40-44 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 24-38 and 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claims 24, 32 and 40 are allowed because the combination of the best available prior arts (Gregg et al. (US Patent No. 9032020, “Gregg”) in view of Brown et al. (US Patent Publication No. 2011/0064388, “Brown”), Schneider et al. (US Patent No. 6222551, “Schneider”) and Ritter (US Pat. Pub. No. 20120304225, “Ritter”)) fails to expressly teach the amended limitation, “generating a model of the scene as recorded in the pre-recorded video in response to the input received from the client device, wherein the model of the scene comprises content that is visible in the scene as recorded in the pre-recorded video and additional content that is not visible in the scene as recorded in the pre-recorded video; and initiating playback of a new video of the scene to the client device while playback of the pre-recorded video is paused, wherein the new video of the scene is generated while playback of the pre-recorded video is paused based in part on the changed viewpoint of the scene showing the additional content that is not visible in the scene as recorded in the pre-recorded video;” as a whole other limitations of the claims.
Dependent claims 25-31, 33-38, and 41-44 are also allowed by virtue of dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612